information or accusations founded on facts supported only by impalpable
                or highly suspect evidence." Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159,
                1161 (1976). A sentence that falls within the statutory limits is not
                considered cruel and unusual punishment "unless the statute fixing
                punishment is unconstitutional or the sentence is so unreasonably
                disproportionate to the offense as to shock the conscience." Blume v.
                State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (internal quotation
                marks omitted); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01
                (1991) (plurality opinion).
                            Appellant does not argue that the district court relied on
                impalpable or highly suspect evidence or that the relevant statutes are
                unconstitutional. The sentence imposed was within the parameters
                provided by the relevant statutes. See NRS 193.130(2)(d); NRS
                200.481(2)(e)(2); NRS 205.690(2). At sentencing, the district court was
                made aware of the opportunity for appellant to be gainfully employed as
                well as the availability of a safe and sober living situation. Appellant
                proposed services through Northern Nevada Adult Mental Health Services
                as a condition of probation, which respondent argued against given the
                gravity of appellant's crimes. We conclude that the sentence imposed is
                not unreasonably disproportionate to the offense and therefore does not
                constitute cruel and unusual punishment and that the district court did
                not abuse its discretion. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                         Hardesty



SUPREME COURT
       OF
    NEVADA


(0) 1947A < •
                                                     2
                cc: Hon. David A. Hardy, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                 3
(0) 1947A